Citation Nr: 0208135	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased evaluation for residuals of 
lumbosacral back pain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of lumbosacral strain are manifested by muscle 
spasm on extreme forward bending and unilateral loss of 
lateral motion in a standing position.


CONCLUSION OF LAW

The schedular criteria for a 20 percent, but no greater than 
20 percent, rating for residuals of lumbosacral strain are 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for a low back 
injury and assigned a 10 percent rating under Diagnostic Code 
5295, effective from August 1974.  This rating was 
subsequently reduced to a noncompensable (zero percent) 
rating effective from August 1978.  The veteran appealed a 
June 1998 rating decision that continued a noncompensable 
(zero percent) rating under Diagnostic Code 5295 for his 
disability.  However, in a July 2001 rating decision, the RO 
assigned a 10 percent rating for lumbosacral back pain under 
Diagnostic Code 5295, effective from November 1997, the date 
of the veteran's claim for increase.  

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
an increased rating should again be assigned.  After a review 
of the evidence, the Board finds that the evidence does 
support the veteran's contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Entitlement to Increased Evaluation for Residuals of 
Lumbosacral Strain

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain is given a 40 percent rating.  Lumbosacral strain with 
muscle spasm on extreme forward bending in standing position, 
loss of lateral spine motion, unilateral, in standing 
position is assigned a 20 percent rating under Diagnostic 
Code 5295.  A 10 percent rating given for lumbosacral strain 
with characteristic pain on motion.  See 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5295 (2001).  

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).
In the April 2001 VA Compensation and Pension Examination 
report, the examiner listed a diagnosis of chronic low back 
pain with mild degenerative joint disease.  The report stated 
that the veteran had no evidence of radiculopathy as well no 
sensory or motor loss.  In order to receive a 20 percent 
rating under Diagnostic Code 5295, the veteran must suffer 
from lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  The April 2001 examination report notes 
that the veteran has mild lordosis of the lumbosacral spine 
and some paraspinal muscle spasm as well as limitation of 
spinal motion.  A November 1997 VA examination report also 
stated that the veteran suffered from paraspinal muscle 
spasms.  Based upon the examination reports and VA outpatient 
treatment records, the veteran's rating should be increased 
to 20 percent under Diagnostic Code 5295.  Although not all 
the criteria for the assignment of a 20 percent evaluation or 
meet, the Board finds that the veteran's symptoms more nearly 
approximately the criteria for 20 percent under Diagnostic 
Code 5295.  38 C.F.R. § 4.7.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran is 
competent to report pain in his lumbar spine.  However, these 
complaints of pain do not exceed the criteria for the 
increased evaluation higher than 20 percent.  The record does 
not show that the veteran experiences incoordination, 
weakened movement, or excess fatigability due to his spinal 
disability. 

Diagnostic Code 5295, for lumbosacral strain, includes 
limitation of motion as a rating criteria.  It would not be 
appropriate to assign a separate rating under either of these 
diagnostic codes for limitation of motion.  See 38 C.F.R. 
§ 4.14; cf. Esteban v. Brown, 6 Vet App 259 (1994) (veteran 
entitled to combine separate 10 percent ratings when none of 
the symptomatology is duplicative or overlapping, but rather 
is distinct and separate: disfigurement, painful scars, and 
muscle damage resulting in functional limitation).  Other 
diagnostic codes for the spine, which might provide for a 
higher disability rating, are not applicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295.  It is not 
contended or shown that the veteran's service-connected 
disability includes ankylosis or fracture of the spine.  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled. A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

After determining that a 20 percent rating is necessary, the 
Board must now ascertain whether a rating greater than 20 
percent can be assigned.  This question must be answered in 
the negative.   In this case, the evidence does not support a 
disability evaluation higher than 20 percent based on 
limitation of function due to pain, under DeLuca.  Based on 
the medical evidence, the Board concludes that a rating in 
excess of 20 percent for residuals of lumbosacral strain is 
not warranted.  The veteran's spinal disability was 
manifested primarily by complaints of pain in the lumbosacral 
area.  Lumbar spine range of motion test results were 
recorded in the April 2001 VA examination report.  While 
these showed limitation of range of motion in the lumbar 
spine, the Board still concludes that residuals of 
lumbosacral strain warrant no more than the 20 percent rating 
assigned.  There was no objective indication of weakness, 
incoordination or excess fatigability on use, even with 
consideration of 38 C.F.R. §§4.40, 4.45 and 4.59.  The 
veteran's reports of pain do not meet or more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.7 (2001).  In brief, 
the Board finds that the evidence shows an increased award of 
a 20 percent rating for residuals of lumbosacral strain is 
appropriate.


II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran has also been given several VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

A schedular 20 percent, but no greater than 20 percent, 
rating for residuals of lumbosacral strain is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits. 




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

